Case 0:20-cv-61912-DPG Document 24-1 Entered on FLSD Docket 10/26/2020 Page 1 of 12

                                                                  EXHIBIT 1
Case 0:20-cv-61912-DPG Document 24-1 Entered on FLSD Docket 10/26/2020 Page 2 of 12
Case 0:20-cv-61912-DPG Document 24-1 Entered on FLSD Docket 10/26/2020 Page 3 of 12
Case 0:20-cv-61912-DPG Document 24-1 Entered on FLSD Docket 10/26/2020 Page 4 of 12
Case 0:20-cv-61912-DPG Document 24-1 Entered on FLSD Docket 10/26/2020 Page 5 of 12
Case 0:20-cv-61912-DPG Document 24-1 Entered on FLSD Docket 10/26/2020 Page 6 of 12
Case 0:20-cv-61912-DPG Document 24-1 Entered on FLSD Docket 10/26/2020 Page 7 of 12
Case 0:20-cv-61912-DPG Document 24-1 Entered on FLSD Docket 10/26/2020 Page 8 of 12
Case 0:20-cv-61912-DPG Document 24-1 Entered on FLSD Docket 10/26/2020 Page 9 of 12
Case 0:20-cv-61912-DPG Document 24-1 Entered on FLSD Docket 10/26/2020 Page 10 of 12
Case 0:20-cv-61912-DPG Document 24-1 Entered on FLSD Docket 10/26/2020 Page 11 of 12
Case 0:20-cv-61912-DPG Document 24-1 Entered on FLSD Docket 10/26/2020 Page 12 of 12
